Citation Nr: 1232009	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  03-23 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to July 1979.




This matter comes before the Board of Veterans' Appeals (Board) from a November 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for a right shoulder disability, then rated 10 percent the diagnostic criteria for traumatic arthritis and limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201 (2011).  A December 2003 rating decision increased the Veteran's right shoulder rating to 20 percent disabling, effective December 6, 2003; and a December 2009 rating decision further increased that rating to 30 percent disabling, effective September 5, 2009.  However, as those increases do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a March 2006 decision, the Board denied the Veteran's claim for additional compensation for the right shoulder disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims, which issued a December 2006 Order remanding the right shoulder claim to the Board for readjudication in accordance with a Joint Motion for Remand.  In April 2010, the Board remanded the Veteran's claim for additional development.  Thereafter, the RO issued a March 2011 rating decision granting a separate 10 percent rating for residuals of a right bicep tear.  38 C.F.R. § 4.73, Diagnostic Code 5305 (2011).  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase for the right shoulder remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In September 2011, the Board again remanded the claim on appeal for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.



REMAND

Although the Board regrets the additional delay in this long-pending appeal, further development is needed prior to the disposition of the Veteran's right shoulder claim. 

The Veteran's claim was previously remanded by the Board in April 2010 for a VA examination.  However, while an examination was administered in October 2010, the examiner did not make specific findings that were requested in the Board's April 2010 remand, including findings as to whether the Veteran's service-connected right shoulder disorder impacted both Muscle Groups V and VI and whether the level of disability associated with each affected muscle group could be considered moderate, moderately severe, or severe.  The October 2010 examination report also did not discuss the presence or absence of cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement; did not specify whether the surgical incision scar was unstable or superficial in nature, or productive of any limitation of motion; and did not indicate whether any advanced neurological tests had been administered.

In light of the foregoing deficiencies in the October 2010 examination, the Board again remanded the Veteran's claim in September 2011 for an additional VA examination.  Specifically, the Board found that the Veteran should be afforded a VA examination that included specific findings regarding Muscle Groups V and VI, the presence or absence of cardinal signs and symptoms of muscle disability, and whether the overall impairment of each affected muscle group was moderate, moderately severe, or severe.  38 C.F.R. § 4.73, Diagnostic Codes 5305, 5306 (2011).  Additionally, the Board determined that the new VA examination should include EMG and nerve conduction velocity studies and, pertaining to right shoulder scarring, findings that were responsive to the criteria for rating scars that were in effect both prior to and after August 30, 2002.  67 Fed. Reg. 49,590-96 (July 31, 2002); 67 Fed. Reg. 58,448 (September 16, 2002).

Pursuant to the Board's September 2011 remand, the Veteran was afforded a VA examination in September 2011 to address the severity of this right shoulder disability.  He reported a history of progressively worsening right shoulder pain following a right shoulder injury in service in 1972 when he deployed his parachute after his plane was shot down.  He sustained a rupture of his biceps tendon and subsequently underwent a biceps tenodesis in 1976.  Thereafter, he was diagnosed with a massive rotator cuff tear, not amenable to surgery, and in 2009, he underwent excision of a ganglion cyst from his right shoulder.  The Veteran reported flare-ups of his right shoulder condition during which he is unable to hold heavy objects with his right hand or lift his arm overhead.  There was also a history of mechanical symptoms, such as clicking and catching, affecting the right shoulder.  Regarding treatment, the Veteran had undergone physical therapy and injections with good response for his massive rotator cuff tear.

On physical examination, the Veteran exhibited guarding and localized tenderness or pain on palpation of the joints, soft tissue, and biceps tendon.  On range of motion testing, he displayed forward flexion to 115 degrees and abduction to 110 degrees, with objective evidence of painful motion beginning at 70 degrees in both forward flexion and abduction.  The Veteran was able to perform three repetitions without additional limitation in range of motion.  However, after repetitive use, the Veteran had functional loss or impairment due to excess fatigability, pain on movement, and atrophy of disuse.  

In addition to the aforementioned orthopedic symptoms, the September 2011 VA examination yielded clinical findings of diminished muscle strength in abduction and forward flexion, a positive Hawkins' impingement sign, and positive empty-can and external rotation/infraspinatus strength testing.  The examiner also noted the presence of surgical scarring, but indicated that the scarring was not painful, unstable, or encompassing a total area greater than 39 square centimeters (6 square inches).

Finally, the examiner detailed the findings from prior imaging to include a January 2009 CT scan and a June 2009 MRI of the right shoulder which showed findings of a massive rotator cuff tear with complete tears of the supraspinatus and infraspinatus tendons, retraction and severe atrophy of the supraspinatus and infraspinatus muscles, complete tear of the biceps tendon, small joint effusion, and degenerative changes of the glenohumeral joint.  Based on the foregoing examination and findings, the examiner diagnosed right shoulder massive rotator cuff tear, osteoarthritis, and status post excision of ganglion cyst.  Regarding functional impact, the examiner noted that the Veteran's current occupation was tree farmer, which required the use of a chainsaw with his right hand, and that due to shoulder pain and an inability to lift overhead, the Veteran experienced difficulty maneuvering the chainsaw.

In a November 2011 addendum, a different VA physician indicated a review of the Veteran's claims file and the September 2011 VA examiner's report and concurred with the September 2011 VA examiner's findings.

Once again, the VA examiner did not make specific findings that were requested by the Board in its September 2011 remand.  Specifically, the September 2011 examiner failed to comment on whether the Veteran's service-connected right shoulder disorder impacted both Muscle Groups V and VI and whether any of the symptoms of each affected muscle group overlapped.  Nor did the September 2011 examiner respond to the Board's request for findings regarding whether the level of disability associated with each affected muscle group could be considered moderate, moderately severe, or severe.  Additionally, the VA examiner did not perform EMG testing or nerve conduction velocity testing, as directed by the Board.

The Board also notes that the September 2011 examiner did not comment on the frequency or duration of the Veteran's reported flare-ups.  The range of motion testing of the right shoulder during VA treatment in May 2009, June 2011, and July 2011 shows more limited range of motion.  Specifically, the Veteran's right shoulder abducted to 90 degrees in May 2009, and 85 degrees in June 2011 and July 2011, as compared to the 110 degrees of abduction found on examination in September 2011.  Additionally, forward flexion during those VA treatments was to 90 degrees in May 2009 and 100 degrees in June 2011 and July 2011, as compared to the 115 degrees of forward flexion found during the September 2011 VA examination.  As the Veteran has reported flare-ups that cause limited motion, and as there is evidence of limited motion beyond that exhibited by the Veteran during the September 2011 VA examination, the Board finds that additional findings regarding functional loss and limitation of motion during flare-ups is necessary.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, as the September 2011 VA examiner, like his predecessor, did not comply with the Board's remand instructions, and as the Veteran has not yet been afforded a VA examination that adequately addresses all the symptomatology relating to his right shoulder disorder, namely functional impairment and muscle impairment, the Board finds that additional remand is necessary in order to afford the Veteran an adequate examination.   Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Stegall v. West, 11 Vet. App. 268 (1998).  

On remand, the Veteran should be afforded a VA examination that includes specific findings regarding Muscle Groups V and VI, the presence or absence of cardinal signs and symptoms of muscle disability, and whether the overall impairment of each affected muscle group is moderate, moderately severe, or severe, as contemplated by the VA rating schedule. 38 C.F.R. § 4.73, Diagnostic Codes 5305, 5306 (2011).  Additionally, that examination should also include EMG and nerve conduction velocity studies.  Furthermore, that new VA examination should expressly consider the Veteran's right shoulder disability in the context of its history and, thus, include a review of all pertinent evidence in his claims folder.  38 C.F.R. § 4.1 (2011).  That review should be performed by the VA examiner conducting the examination of the Veteran.

Additionally, on remand, ongoing VA medical records, if relevant, should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Obtain and associate with the claims folder any relevant medical records from the VA Medical Center and the VA Orthopedic Clinic in Memphis, Tennessee, dated from September 2011 to the present. 

2.  After the above development has been completed, schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected right shoulder disability.  The claims folder should be reviewed by the examiner conducting the examination, and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the October 2010 VA examination and September 2011 VA examination reports, and the VA medical records showing treatment for right shoulder problems.  Specifically, the VA examiner's opinion should address the following:

a) Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's right shoulder disability. 

b) Provide range of motion and repetitive range of motion findings of the right shoulder, expressed in degrees. 

c) Describe any pain, weakened movement, excess fatigability, or incoordination resulting from the Veteran's right shoulder disability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

d) State whether the Veteran's right shoulder disability is manifested by any painful flare-ups, and, if so, the frequency and duration of such flare-ups.

e) Specify whether any flare-ups of the Veteran's right shoulder disability are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.

f) Specify whether the Veteran's service-connected right shoulder disability is manifested by injury to Muscle Group VI and, if so, whether there is overlapping Muscle Group V and VI symptomatology.  Reconcile all findings with the December 2003 examination report. 

g) Identify whether any additional muscle groups are affected by the Veteran's service-connected right shoulder disability, to include whether there is more than one muscle group involved in the same anatomical region.  38 C.F.R. § 4.55(e) (2011).  

h) State whether the overall degree of injury to each affected muscle group would be considered moderate, moderately severe, or severe.  In so doing, the examiner should specifically state whether or not each of the cardinal signs and symptoms of a muscle disability is shown, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

i) State whether the Veteran's service-connected right shoulder disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any right shoulder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

j) Note whether the Veteran's right shoulder disability is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is unstable or superficial.

k) Discuss whether the Veteran's right shoulder disability is productive of any additional functional impairment. 

l) State what impact, if any, the Veteran's right shoulder disability has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).  Specify whether that service-connected disability is productive of marked interference with employment or frequent periods of hospitalization.

3.  Then, readjudicate the claim for increased rating for a right shoulder disability, considering all applicable rating criteria, including the diagnostic codes pertaining to arthritis, limitation of motion, muscle disabilities, peripheral nerve disorders, and scars.  38 C.F.R. §§ 4.71a, 4.73, 4.118, 4.124a, Diagnostic Codes 5010-5201, 5305, 5306, 7801-7805 (in effect both prior to and after August 30, 2002, and prior to October 23, 2008), 8510-8530.  Also consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating.  38 C.F.R. § 3.321 (2011).  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies the Veteran of the applicable rating criteria.  Allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

